Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Farshad Farjami on 18 February 2022.

2.	The application has been amended as follows: 

CLAIMS: 
Claim 8:
On line 1, replaced “claim 2” with “claim 1”.




	

Allowable Subject Matter
3.	Claims 1 and 3-14 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed camera units surrounding the balloon main body at predetermined intervals on an outer middle portion of the balloon main body, each of the camera units including a camera configured to take an image, an image transmission part configured to transmit the image, a position tracking device configured to track an aircraft while photographing, and a heat sensing device for night photographing; and wherein the balloon main body comprises: a first disturbance radio wave transmitter configured to transmit a first disturbance signal having a first frequency to disturb a wireless control signal of the aircraft; a second disturbance radio wave transmitter configured to transmit a second disturbance signal having a second frequency to disturb the wireless control signal of the aircraft, the second frequency being different from the first frequency; and a jammer including a control module configured to selectively emit, as desired by a user, one of the first disturbance signal or the second disturbance signal, or the claimed jamming gun, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shelley Chen/
Patent Examiner
Art Unit 3663
February 18, 2022